DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The lack of unity requirement is withdrawn in light of there being no burden to presently examine previously withdrawn claims 11-14 along with the elected claims. In view of the above noted withdrawal, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikita (U.S. 20040239705 A1).
Arikita discloses, with regards to claim:
1. A textile printing system (figs. 1-3) comprising: 
- a controller (fig. 1, element 5) to receive a print job comprising an image (fig. 6, element 34) and a set of print parameters ( [0019], [0037], the controller receives the image, such as the “SHIMA” logo, and standard print parameters for the image including such parameters as the height of the printhead, discharge amount, image position, etc., [0041]); 
- a printhead (9, [0027]) controllable by the controller and positioned over a print zone, to transfer a print fluid on a textile corresponding to the print job; and 
-an image acquisition device (13, [0030]) to obtain a calibration image (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image, figs. 6-8, [0045]-[0046] ) of the textile before the transfer of the print fluid to the textile (the measurement occurs prior to printing to make corrections during the subsequent print operations): 
wherein the controller is to receive the calibration image (point position information) and to determine a print parameter of the set of print parameters in view of the calibration image (corrected image data is generated from the calibration image [0050]-[0052], print conditions are modified based on the calibration data, conditions such as discharge amount, height, position, etc., [0042]).
6. The system of claim 1 wherein the controller is to determine from the calibration image at least one of: a weave pattern, a weave alignment, an identification mark, a color, a size, a material or textile features ([0042]).  
7. The system of claim 1 wherein the print parameter is at least one of: space between the printhead and the textile [0041], position of the image, scale of the image, shape of the image, ink quantity, print node, or undercolor application [0042].
With regards to claim 10, the image acquisition device is a camera [0030].
11. Textile printing method, comprising: 
- acquire, by a controller (5), a print job comprising an image (fig. 6, element 34) and a set of print parameters ( [0019], [0037], the controller receives the image, such as the “SHIMA” logo, and standard print parameters for the image including such parameters as the height of the printhead, discharge amount, image position, etc., [0041] ); 
- position a textile (73) in a printing zone [0046]; 
- acquire a calibration image of the textile and transferring the calibration image to the controller (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image and transferred to the controller, figs. 6-8, [0045]-[0046] ); 
- determine, by the controller, a set of calibrated print parameters based on the calibration image and the set of print parameters (corrected image data is generated from the calibration image [0050]-[0052], print conditions are modified based on the calibration data, conditions such as discharge amount, height, position, etc., [0041]-[0042]); and 
- print the image on the textile using the set of calibrated print parameters [0051].  
12. The method of claim 11 wherein the controller is to determine from the calibration image at least one of: 
a weave pattern, a weave alignment, an identification mark, a color, a size, or a material ( [0042] ).  
13. Method according to claim 11, wherein the pint parameter is at least one of: space between the printhead and the textile [0041], position of the image, scale of the image, shape of the image, ink quantity, print mode, or undercolor application [0042].  
14. A non-transitory machine-readable medium storing instructions executable by a controller (5), the non-transitory machine-readable medium comprising instructions to: 
- receive from an image acquisition device (13, [0030] ) a calibration image of a textile to be printed using an inkjet printer (point mark position information generally identified as a(x,y) and b(x,y) is obtained from a calibration image and transferred to the controller, figs. 6-8, [0045]-[0046] ); 
- receive a print job comprising an image (fig. 6, element 34) and a set of print parameters ( [0019], [0037], the controller receives the image, such as the “SHIMA” logo, and standard print parameters for the image including such parameters as the height of the printhead, discharge amount, image position, etc., [0041] )
- determine from the calibrated image a set of textile parameters [0042]; 
-modify the set of print parameters in view of the textile parameters thereby obtaining a set of calibrated parameters
- send instructions to print the image on the textile using the set of calibrated parameters ( [0041], [0051] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikita as applied above and further in view of Ozawa (U.S. 20100092677 A1).
Arikita discloses, with regards to claim 2:
wherein the image acquisition device is to obtain the calibration image in the load zone, in the print zone and/or between the load zone and the print zone (print zone, fig. 2).  
5. The system of claim 4 wherein the textile is a garment (sweater).

Arikita does not disclose, with regards to claim:
2. The system of claim 1 further comprising 
- a loading station for loading a textile in a load zone, 
- an advancing mechanism, to transfer the textile from the load zone to the print zone.
4. The system of claim 2 wherein the loading station is to load the textile in discrete pieces and wherein the advance mechanism comprises a transfer surface that comprises a textile attachment element and is to move together with the textile between the load zone and the print zone.  

However, Ozawa discloses, with regards to claim:
2. -a loading station for loading a textile in a load zone (fig. 1),
- an advancing mechanism, to transfer the textile from the load zone to the print zone (conveyance mechanism 23, [0032]).
4. The system of claim 2 wherein the loading station is to load the textile in discrete pieces (t-shirts) and wherein the advance mechanism comprises a transfer surface (rectangular medium mount 22) that comprises a textile attachment element (stretching tool 4, [0034]) and is to move together with the textile between the load zone and the print zone [0032].  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the textile handling and feeding structure of Ozawa into Arikita for the purpose of reducing the size, weight and complexity of the carriage to improve the printing accuracy. 

Claims 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikita as applied above and further in view of Endo (WO 2013161622 A1).
Arikita discloses, with regards to claim:
2. wherein the image acquisition device is to obtain the calibration image in the load zone, in the print zone and/or between the load zone and the print zone.  

Arikita does not disclose, with regards to claims:
2. The system of claim 1 further comprising 
- a loading station for loading a textile in a load zone , 
- an advancing mechanism, to transfer the textile from the load zone to the print zone.
3. The system of claim 2 wherein the loading station is to continuously load the textile in a roll format and wherein the advance mechanism comprises a pulling mechanism of the textile.
However, Endo discloses:
2. - a loading station for loading a textile in a load zone (10), 
- an advancing mechanism, to transfer the textile from the load zone to the print zone (2); 
3. The system of claim 2 wherein the loading station is to continuously load the textile in a roll format (13) and wherein the advance mechanism comprises a pulling mechanism of the textile (20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the web feeding structure of Endo into Arikita for the purpose of enabling the device to print on long cloth fabrics. 
Arikita does not disclose, with regards to claims:
8. The system of claim 1 wherein the image acquisition device is to obtain a quality image after the transfer of print fluid to the textile.  
9. The system of claim 8 wherein the controller is to assign the textile a quality status in view of the quality image.
However, Endo discloses these features by way of printing a test pattern and reading the test pattern to ascertain nozzle status (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the teachings of Endo into Arikita for the purpose of detecting failed nozzles to improve the quality control of the printed textiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896